

116 S2594 RS: Veterans’ Preference Parity Act
U.S. Senate
2019-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 424116th CONGRESS2d SessionS. 2594IN THE SENATE OF THE UNITED STATESSeptember 26, 2019Mr. Sullivan (for himself and Mr. Peters) introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsFebruary 13, 2020Reported by Mr. Moran, with amendmentsOmit the part struck through and insert the part printed in italicA BILLTo amend title 5, United States Code, to modify certain requirements with respect to service and
 retirement for the purposes of veterans’ preference for Federal hiring.1.Short titleThis Act may be cited as the Veterans’ Preference Parity Act.2.Extension of veterans’ preference to all retired members of the Armed ForcesSection 2108 of title 5, United States Code, is amended—(1)in paragraph (1)—(A)in subparagraph (B), by striking consecutive and inserting total; and(B)in subparagraph (D), by striking consecutive and inserting total;(2)in paragraph (3)—(A)in the matter preceding subparagraph (A), by striking paragraph (4) of this section or;(B)in subparagraph (G)(ii), by striking and at the end;(C)in subparagraph (H), by adding and at the end; and(D)by inserting after subparagraph (H) the following:(I)a retired member of the armed forces;; and(E)in the undesignated matter following subparagraph (I), as added by subparagraph (D) of this paragraph, by adding and at the end;(3)by striking paragraph (4); and(4)by redesignating paragraph (5) as paragraph (4).February 13, 2020Reported with amendments